Citation Nr: 1020819	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  09-08 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted that 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a left knee disability.  

2.  Entitlement to an initial compensable rating for 
residuals of a right wrist fracture.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and G.E.




ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to 
November 1976, and from August 1977 to September 1981. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which declined to reopen the 
previously denied claim of entitlement to service connection 
for a left knee disorder and granted service connection for 
residuals of a right wrist fracture, assigning a 
noncompensable rating.  Timely appeals were noted with 
respect to the denial of the application to reopen the 
previously denied claim, as well as the rating assigned to 
the service-connected residuals of a right wrist fracture.

A hearing on these matters was held before a Decision Review 
Officer sitting at the RO on November 16, 2007.  A copy of 
the hearing transcript has been associated with the file.


FINDINGS OF FACT

1.  An April 1988 rating decision denied service connection 
for a left knee disability on the basis that the in-service 
knee injury was acute and transitory, with no evidence of 
chronicity either during or after service.    

2.  The evidence received since the April 1988 decision does 
not raise a reasonable possibility of substantiating the 
claim.

3.  Residuals of a right wrist fracture are characterized by 
palmar and dorsiflexion to 60 degrees, radial deviation to 15 
degrees, and ulnar deviation to 30 degrees.  There is no 
evidence of arthritis or additional limitation of motion due 
to pain, fatigue, weakness or lack of endurance upon 
repetitive motion.  


CONCLUSIONS OF LAW

1.  The April 1988 rating decision denying service connection 
for a left knee disability is final.  38 U.S.C. § 4005(c) 
(1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1987).  

2.  Evidence received since the April 1988 rating decision is 
not new and material, and the Veteran's service connection 
claim for a left knee disability is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  The criteria for an initial compensable disability rating 
for residuals of a right wrist fracture have not been met   
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code (DC) 5299-5215 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated February 2007, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
Veteran of: information and evidence necessary to 
substantiate the claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  The notice requirements for 
new and material evidence claims set forth in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) were met by the February 
2007 letter.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The Veteran has been medically evaluated in 
conjunction with his claims.  The duties to notify and assist 
have been met.

New and Material Evidence

Although the evidence demonstrates that the Veteran injured 
his left knee in service, service connection for a left knee 
disability was initially denied by rating decision dated 
April 1988, on the grounds that there was no evidence of 
chronic left knee symptomatology upon service discharge or 
for many years after the Veteran's separation.  The rating 
decision was not appealed and is final.  38 U.S.C. § 4005(c) 
(1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1987).  

The present application to reopen the claim of service 
connection for a left knee disability was filed in November 
2006.  Newly received evidence includes private medical 
records documenting a left medial meniscal tear due to 
"twisting injury" and arthroscopy of the left knee in 
February 1986; a VA examination, dated March 2007, finding an 
essentially normal left knee and diagnosing the Veteran's 
left knee disability as "post arthroscopy of left knee torn 
meniscus and cartilaginous foreign body"; a November 2007 
private clinical note stating that the Veteran injured his 
left knee in approximately January 1986; various private 
clinical notes in which the Veteran advised the physician 
that his left knee injury is due to his military service; and 
the Veteran's testimony that he has had a continuity of left 
knee symptomatology, namely pain and intermittent swelling, 
since his discharge from active service.  The application to 
reopen was denied by rating decision dated July 2007, on the 
basis that no new and material evidence had been submitted.

Under amended 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant of evidence of record at the time of 
the last prior final denial, and must raise a reasonable 
possibility of substantiating the Veteran's claim. 38 C.F.R. 
§ 3.156(a).  The evidence that is considered in determining 
whether new and material evidence has been submitted is that 
received by VA since the last final disallowance of the 
appellant's claim on any basis.  38 U.S.C.A. § 5108; 38 
C.F.R.   § 20.302(a); Evans v. Brown, 9 Vet. App. 273 (1996).  
In determining whether evidence is new and material, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

No new evidence has been received since the last final denial 
in April 1988, either by itself or when considered with the 
previous evidence of record, that relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of establishing the claim.  38 C.F.R. 
§ 3.156.   The lay evidence of pain and intermittent swelling 
was considered in the April 1988 denial of service 
connection.  See September 1986 clinical note (documenting 
acute swelling in the left knee.)  The March 2007 VA 
examination and private medical records documenting a 
meniscus tear and arthroscopy in 1986 are new, as they were 
not previously considered, but they are not material to the 
claim, as they provide no competent evidence that the 
Veteran's left knee disability was incurred in service.  In 
fact, pertinent disability followed an intervening post 
service twisting injury, and there was no suggestion that it 
was related to service.  The March 2007 VA examination report 
noted the Veteran's complaints of an in-service knee injury, 
but diagnosed only status post February 1986 arthroscopy.  
The examiner did not indicate that there was a nexus to 
service.  The Veteran did not specifically claim that left 
knee symptoms were continuous after service; on VA 
examination in February 1988 he reported no sequelae in the 
left knee except crepitus.  The orthopedist who performed the 
arthroscopy refused to provide a statement linking the 
Veteran's present knee disability to his service, pointing 
out that the Veteran advised him at the time of his 
arthroscopy that he had injured the knee approximately one 
month prior.  

In June 2008, the Veteran provided a statement indicating 
that his left knee pain had worsened and that he was being 
treated at Carl Vinson VA Medical Center for his disability.  
Review of the record indicates that the most recent records 
from that particular VAMC are dated June 2007; thus, there 
are outstanding VA medical records.   However, in Golz v. 
Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the Federal Circuit 
noted that 38 U.S.C.A. § 5103A does not require VA to obtain 
all medical records or all Social Security Administration 
(SSA) disability records, only those that are relevant to the 
Veteran's claim.  Golz at 1321.  VA must only obtain records 
as long as the records "have a reasonable possibility of 
helping to substantiate the Veteran's claim."  Id.  In this 
instance, the Veteran stated only that his left knee 
disability was worsening and that he was being treated for 
that exacerbation of pain.  Nowhere does the Veteran indicate 
that the VA records support a finding of chronic left knee 
symptomatology during or after service.  Reviewing the issue 
in light of Golz, the Board concludes that the record does 
not establish a reasonable possibility that the Carl Vinson 
VAMC records identified by the Veteran are relevant to this 
claim.

After consideration of all of the evidence of record, the 
Board finds that the newly received evidence does not relate 
to an unestablished fact necessary to substantiate the claim, 
nor does it raise a reasonable possibility of establishing 
the claim.  As no new and material evidence has been 
submitted since the last final denial of the Veteran's claim, 
the claim is not reopened.

Increased Initial Disability Evaluation

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
found in 38 C.F.R. Part 4.  Disability ratings are intended 
to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation 
of a service-connected disorder requires a review of the 
Veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply to the Veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. 
West, 12 Vet. App. 119 (1999).   In other words, where the 
evidence contains factual findings that demonstrate distinct 
time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of 
staged ratings would be necessary.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.  It is also 
necessary to evaluate the disability from the point of view 
of the Veteran working or seeking work and to resolve any 
reasonable doubt regarding the extent of the disability in 
the Veteran's favor.  38 C.F.R. §§ 4.2, 4.3.  If there is a 
question as to which evaluation to apply to the Veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The Veteran's residuals of a right wrist fracture have been 
evaluated as analogous to limitation of motion of the right 
wrist under DC 5215.  According to this DC, a compensable 
evaluation of 10 percent is warranted with evidence of 
limitation of either dorsiflexion to less than 15 degrees or 
palmar flexion in line with the forearm.  38 C.F.R. § 4.71a, 
DC 5215.  Normal dorsiflexion (extension) of the wrist ranges 
from 70 degrees to zero degrees, normal palmar flexion of 
this joint ranges from zero degrees to 80 degrees, normal 
ulnar deviation ranges from 45 degrees to zero degrees, and 
normal radial deviation ranges from zero degrees to 
20 degrees.  38 C.F.R. § 4.71, Plate I.  

Although regulations recognize that a part which becomes 
painful on use must be regarded as seriously disabled, see 
38 C.F.R. §§ 4.40 and 4.45, these provisions are qualified by 
specific rating criteria applicable to the case at hand.  As 
the Board has discussed, evaluation of the Veteran's 
service-connected right wrist disability contemplates 
consideration of any associated limitation of motion of this 
joint.  See 38 C.F.R. § 4.71, Plate II & § 4.71a, DC 5215.  

Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, 
specifically due to pain and weakness on motion, also is to 
be considered when ascertaining the severity of 
musculoskeletal disabilities.  38 C.F.R. §§ 4.40, 4.45 and 
4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).

Throughout the current appeal, the Veteran has contended that 
his service-connected right wrist disability is more severe 
than the current noncompensable rating indicates.  In 
particular, the Veteran describes limitation of motion of 
this joint, painful motion, and an inability to lift more 
than 15 pounds at a time.  

The Veteran is competent to report such symptoms because they 
are readily observable by the senses, and, as such, require 
only personal knowledge rather than medical expertise.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  As a lay person, 
however, he is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482, 494-495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992), Moray v. Brown, 5 
Vet. App. 211 (1993).  As previously noted, disability 
ratings are made by the application of a schedule of ratings 
which is based on average impairment of earning capacity as 
determined by the clinical evidence of record.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  In the present case, the medical 
findings, which directly address the criteria under which 
this disorder is evaluated, are more probative than the 
subjective evidence of complaints of increased 
symptomatology.  

X-rays taken of the Veteran's right wrist on VA examinations 
in March 2007 and June 2008 showed an essentially normal 
right wrist.  These examinations also determined that the 
Veteran has only a very slight decrease of motion of his 
right wrist.  Specifically, physical examinations of the 
Veteran's right wrist have reflect no worse than 45 degrees 
of dorsiflexion (extension), 60 degrees of palmar flexion, 
30 degrees of ulnar deviation, and 15 degrees of radial 
deviation.  See 38 C.F.R. § 4.71, Plate I (which provides for 
the following normal ranges of motion of the wrist 
joint: dorsiflexion (extension)--70 degrees to zero degrees, 
palmar flexion--zero degrees to 80 degrees, ulnar 
deviation--45 degrees to zero degrees, and radial 
deviation--zero degrees to 20 degrees).  

Significantly, however, without evidence limitation of 
dorsiflexion to less than 15 degrees or limitation of palmar 
flexion in line with the forearm, a compensable rating of 10 
percent based upon limitation of motion of the right wrist is 
not warranted.  38 C.F.R. § 4.71a, DC 5215. 

The VA examinations of record have also shown no additional 
limitation of motion upon repetitive motion of this the right 
wrist, pain, swelling, crepitus or tenderness.  The June 2008 
examiner noted that there was normal sensation throughout the 
hand, and the Veteran has not reported symptoms of 
neurological deficit as a result of his service-connected 
residuals of a right wrist fracture.    

Based on this evidence, the Board finds that the 
currently-assigned noncompensable rating for the 
service-connected residuals of a right wrist fracture 
adequately portrays the functional impairment, pain, and 
weakness that the Veteran experiences as a consequence of use 
of this joint.  See DeLuca, 8 Vet. App. at 204-207; see also 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5215.  The Veteran 
does not exhibit arthritis or other bone deformity and a 
compensable evaluation pursuant to 38 C.F.R. § 4.59 is not 
applicable.  On recent VA examination, there was no objective 
evidence of pain on motion.   

The Board has carefully considered the Veteran's complaints 
of painful motion and limitation of motion of his right 
wrist, as well as his inability to lift more than 15 pounds.  
Importantly, however, examinations of the Veteran's right 
wrist have been essentially negative (except for slight 
limitation of motion of this joint).  Under these 
circumstances, therefore, there is no basis to assign at any 
time during the appeal period a compensable disability rating 
for the service-connected residuals of a right wrist 
fracture.  The Veteran's appeal for a compensable disability 
rating for this service-connected disability must, therefore, 
be denied.  

Moreover, as the file contains no competent evidence of 
ankylosis of this joint, a compensable rating based upon 
impairment resulting from either favorable or unfavorable 
ankylosis of the right wrist is not warranted.  38 C.F.R. 
§ 4.71a, DC 5214.  X-rays taken of the Veteran's right wrist 
have also shown no evidence of arthritis in the joint; thus, 
entitlement to a compensable rating under DC 5003 has not 
been demonstrated.  

The Board has also considered whether a higher rating might 
be warranted for any period of time during the pendency of 
this appeal.  Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  However, the weight of the credible evidence 
demonstrates that the manifestations of the Veteran's 
residuals of a right wrist fracture have not warranted a 
compensable rating the effective date of service connection. 

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the Veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher evaluation for service 
connected residuals of a right wrist fracture.  Thus, the 
preponderance of the evidence is against the Veteran's 
increased rating claim.  Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990). 


ORDER

New and material evidence having not been submitted, the 
application to reopen the previously denied service 
connection claim for a left knee disability is denied.  

Entitlement to an initial compensable rating for residuals of 
a right wrist fracture is denied.




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


